Citation Nr: 0024888	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  95-15 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey

THE ISSUES

1.  Entitlement to a higher initial evaluation for service-
connected lumbosacral strain with disc disease, rated 20 
percent disabling from January 11, 1994; 40 percent disabling 
from January 9, 1996; and 60 percent disabling from July 30, 
1998.

2.  Entitlement to a higher initial evaluation for service-
connected shin splints, rated 0 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1992 to January 
1994.

These matters came to the Board of Veterans' Appeals (Board) 
from an October 1994 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which granted the claim of service connection for lumbosacral 
strain with disc disease, and the claim of service connection 
for shin splints.  A notice of disagreement was received in 
January 1995, and a statement of the case was issued in 
February 1995.  A substantive appeal was submitted in April 
1995.  In July 1995, the veteran appeared and testified 
before a hearing officer at the RO regarding both matters on 
appeal.  At that time, the issue of an increased rating for 
shin splints was incorporated into the appeal.  By rating 
action of July 1998 an increased rating of 40 percent was 
assigned, and a rating of 60 percent was assigned by rating 
action of September 1998.  As a 60 percent evaluation is not 
the maximum rating available for a back disability, the 
appeal continues.  AB v. Brown, 6 Vet. App. 35 (1993).  The 
veteran was scheduled for a hearing before a member of the 
Travel Board in July 2000, but he failed to appear.  


REMAND

As noted in the Introduction, the veteran was scheduled for a 
hearing before a member of the Travel Board in July 2000, but 
he failed to appear.  In a July 27, 2000 VA letter, the 
veteran was informed of the certification of his appeal as 
well as the 90-day time limit to submit additional evidence.  
Prior to the expiration of the 90-day time limit, additional 
evidence was submitted directly to the Board.  Some of the 
evidence is duplicative of that of record, but the remaining 
evidence consists of records of recent medical treatment.  
This evidence was submitted without a waiver of consideration 
by the agency of original jurisdiction.  Under 38 C.F.R. § 
20.1304(c), any pertinent evidence submitted by the veteran 
or representative that is accepted by the Board must be 
referred to the RO for review and preparation of a 
supplemental statement of the case, unless this procedural 
right is waived by the appellant.  Since this right was not 
waived, the Board must return this claim to the RO for 
consideration of that evidence. 

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claim, the case is REMANDED to the RO 
for the following action:

The RO should consider the additional 
evidence and readjudicate the veteran's 
claims of entitlement to an increased 
evaluation for a low back disability and 
bilateral shin splints.  If any decision 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  The 
veteran and his representative should 
also be afforded the opportunity to 
respond to that supplemental statement of 
the case before the claim is returned to 
the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


